Exhibit 10.6

AMENDMENT NUMBER ONE

to the

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Dated as of March 3, 2017,

by and among

PENNYMAC LOAN SERVICES, LLC,

PENNYMAC CORP.

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER ONE (this “Amendment Number One”) is made this 2nd day of
March, 2018, by and among PENNYMAC CORP. (“Seller”), PENNYMAC LOAN SERVICES, LLC
(“Servicer”) and CITIBANK, N.A. (“Buyer”), to the Amended and Restated Master
Repurchase Agreement, dated as of March 3, 2017, by and among Seller, Servicer
and Buyer, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller, Servicer and Buyer have agreed to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Seller and Servicer represent to Buyer that the
Seller Parties and Servicer are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1.Amendments. Effective as of March 2, 2018 (the “Amendment Effective
Date”), the Agreement is hereby amended as follows:

(a)Section 2 of the Agreement is hereby amended by adding the new definition of
“March 2018 Commitment Fee” in the appropriate alphabetical order to read as
follows:

“March 2018 Commitment Fee” shall have the meaning assigned to it in the Pricing
Side Letter.

 

--------------------------------------------------------------------------------

(b)Section 2 of the Agreement is hereby amended by deleting the definition of
“Termination Date” in its entirety and replacing it with the following:

“Termination Date” shall mean May 1, 2018 or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

(c)Schedule 1 of the Agreement is hereby amended by revising subsection (nnn) in
its entirety as follows:

(nnn)  Retail. No Loan was originated through Seller’s retail channel.  

Section 2.Fees and Expenses.  Seller agrees to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number One (including all reasonable fees and out of pocket costs and expenses
of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of the
Agreement.

Section 3.Representations.  Seller and Servicer hereby represent to Buyer that
as of the date hereof, the Seller Parties and Servicer are in full compliance
with all of the terms and conditions of the Agreement and each other Program
Document and no Default or Event of Default has occurred and is continuing under
the Agreement or any other Program Document.

Section 4.Binding Effect; Governing Law.  This Amendment Number One shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER ONE SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 5.Counterparts.  This Amendment Number One may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

Section 6.Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number One need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Servicer and Buyer have caused this Amendment Number
One to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

PENNYMAC CORP.,

(Seller)

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

PENNYMAC LOAN SERVICES, LLC,

(Servicer)

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

CITIBANK, N.A.

(Buyer and Agent, as applicable)

 

 

 

By:

 

/s/ Susan Mills

Name:

 

Susan Mills

Title:

 

Vice President

Citibank, N.A.

 

 